IN THE
                             TENTH COURT OF APPEALS

                                     No. 10-08-00307-CV

                    IN THE MATTER OF R.T.W., A JUVENILE




                             From the County Court at Law
                                 Coryell County, Texas
                               Trial Court No. JV-08-1992


                              MEMORANDUM OPINION


       R.T.W. filed a waiver of appeal about one month after he filed his notice of

appeal. The waiver is signed by R.T.W., his attorney, and his mother. The Clerk of this

Court notified R.T.W.’s parents1 that the appeal may be dismissed because of this

waiver if no response was filed showing grounds for continuing the appeal. The Court

has received no response. Accordingly, the appeal is dismissed.



                                                              FELIPE REYNA
                                                              Justice


1
        The trial court permitted R.T.W.’s court-appointed counsel to withdraw after R.T.W. signed the
waiver of appeal.
Before Chief Justice Gray,
       Justice Vance, and
       Justice Reyna
Appeal dismissed
Opinion delivered and filed November 26, 2008
[CV06]




In re R.T.W.                                    Page 2